JUDITH S. COFFEY, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentCoffey v. Comm'rDocket No. 4720-10.United States Tax Court2011 U.S. Tax Ct. LEXIS 46; January 12, 2011, Decided*46 Julian I. Jacobs, Judge.Julian I. JacobsORDERAsserting an interest in the outcome of this case, on December 15, 2010, the Government of the U.S.Virgin Islands (Virgin Islands) filed a motion to intervene. The Virgin Islands asserts that under Rule 1(b), Tax Court Rules of Practice and Procedure, it should be permitted to intervene as of right pursuant to Rule 24(a), Federal Rules of Civil Procedure, or, alternatively, pursuant to the permissive intervention rules of Rule 24(b)(2), Federal Rules of Civil Procedure.This case presents issues similar to those presented in Appleton v. Commissioner, 135 T.C. 461">135 T.C. 461 (2010), wherein we declined to permit the Virgin Islands to intervene. We believe that because intervention by the Virgin Islands could result in trial complications, and for other reasons set forth in Appleton, intervention is not the method which the Virgin Islands should use to express its position.The premises considered, it isORDERED that the Virgin Islands motion to intervene, filed December 15, 2010, is denied. It is furtherORDERED that in addition to regular service on the parties, service of this Order shall be made onVincent F. Frazer, Esq.Attorney GeneralVirgin Islands*47 Department of JusticeGERS Complex48B-50C Kronprindsens GadeSt. Thomas, U.S.Virgin Islands 00802andBarry J. Hart, Esq.Winston & Strawn LLP1700 K Street, NWWashington, DC 20006(Signed) Julian I. JacobsJudgeDated: Washington, D.C.January 12, 2011